        Case 1:17-cv-02989-AT Document 1017 Filed 11/19/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


DONNA CURLING, et al.,

             Plaintiffs,

      v.
                                               No. 1:17-cv-02989-AT
BRAD RAFFENSPERGER, et al.

             Defendants.



  MOTION FOR LEAVE OF COURT TO WITHDRAW APPEARANCES


      Pursuant to Local Rule 83.1(E), Plaintiffs Coalition for Good Governance,

William Digges III, Laura Digges, Ricardo Davis, and Megan Missett (the

“Coalition Plaintiffs”) respectfully request that the Court grant leave for David

Brody to withdraw their appearances pro hac vice as counsel in the above-

captioned case. Plaintiff Coalition for Good Governance will continue to be

represented in this matter by the law firms of Bruce P. Brown, LLC and Robert

McGuire Law Firm. Plaintiffs William Digges III, Laura Digges, Ricardo Davis,

and Megan Missett will continue to be represented in this matter by the law firm

Ichter Davis, LLC.




                                          1
      Case 1:17-cv-02989-AT Document 1017 Filed 11/19/20 Page 2 of 5




Dated:                              Respectfully submitted,
November 19, 2020
                                    /s/ Bruce P. Brown
                                    Bruce P. Brown
                                    Georgia Bar No. 064460
                                    bbrown@brucepbrownlaw.com
                                    BRUCE P. BROWN LAW LLC
                                    1123 Zonolite Rd. NE
                                    Suite 6
                                    Atlanta, Georgia 30306
                                    (404) 881-0700
                                    Attorney for Plaintiff Coalition for Good
                                    Governance

                                    /s/ Cary Ichter
                                    Cary Ichter
                                    Georgia Bar No. 382515
                                    cichter@IchterDavis.com
                                    ICHTER DAVIS, LLC
                                    3340 Peachtree Road NE
                                    Atlanta, GA 30326
                                    (404) 869-7600
                                    Attorney for William Digges III, Laura
                                    Digges, Ricardo Davis, and Megan
                                    Missett

                                    /s/ Robert A. McGuire, III
                                    Robert A. McGuire, III
                                    Admitted Pro Hac Vice (ECF No. 125)
                                    ROBERT MCGUIRE LAW FIRM
                                    113 Cherry St. #86685
                                    Seattle, Washington 98104-2205
                                    (253) 267-8530
                                    Attorney for Plaintiff Coalition for Good
                                    Governance




                                    2
       Case 1:17-cv-02989-AT Document 1017 Filed 11/19/20 Page 3 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.
E
BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                        2
        Case 1:17-cv-02989-AT Document 1017 Filed 11/19/20 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER , ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Bruce P. Brown
                                               Bruce P. Brown




                                           3
       Case 1:17-cv-02989-AT Document 1017 Filed 11/19/20 Page 5 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


DONNA CURLING, et al.,

            Plaintiffs,

      v.
                                             No. 1:17-cv-02989-AT
BRAD RAFFENSPERGER, et al.

            Defendants.



      [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO
                  WITHDRAW APPEARANCES


      This matter coming before the Court on Coalition Plaintiffs’ Motion for

Leave to Withdraw Appearances pro hac vice of David Brody. The Court being

advised accordingly, it is hereby ordered that the Motion is GRANTED.

      IT IS SO ORDERED this ___ day of November, 2020



                                     __________________________________

                                     U.S. District Court Judge Amy Totenberg




                                        3
